                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA



   JASON KESSLER                                        :      Case No. 1:18-cv-00015

                  Plaintiff                             :      Judge MOON


                                                        :
          -v-

   CITY OF CHARLOTTESVILLE et al.                       :

                                                        :
                  Defendants

   _______________________________________________________

             BRIEF IN SUPPORT OF MOTION TO WITHDRAW
   _______________________________________________________

          On February 15, 2019 a document (ECF 413) styled “pro-se motion to substitute

   attorneys Elmer Woodard and James Kolenich” was filed by Mr. James Stern. Mr. Stern did

   not contact either of undersigned Counsel. However, investigation of Michigan public records

   revealed that Mr. Stern, although not seeming to be a licensed attorney, did appear to be the

   lawful owner of National Socialist Movement as of January 2019.

          A request for information to Counsel’s main contact with NSM, Mr. Jeff Schoep,

   yielded an email response that, while a bit ambiguous, did seem to confirm that Mr. Stern is

   now the leader of NSM, and that did explicitly fire undersigned Counsel as to this case while

   seeking to retain us in other matters.

          Moreover, on February 19, 2019, Mr. Schoep filed a document indicating he would

   proceed pro-se in this matter. (ECF 418.)
                                      1
Case 3:17-cv-00072-NKM-JCH Document 421 Filed 02/21/19 Page 1 of 3 Pageid#: 3890
             Prior to all of the above, on November 14, 2017, Mr. Schoep filed a declaration 1 with

   this Court stating that he had been served with process directed to defendant Nationalist Front

   and explaining his knowledge of what Nationalist Front is and is not. Mr. Schoep attached that

   declaration to Nationalist Front’s motion to dismiss the Plaintiff’s complaint.

             Since Mr. Schoep has acted on National Front’s behalf in this litigation, and since he is

   the only person to have done so, and since Mr. Schoep has fired undersigned as to the Sines

   case, it is clear that Mr. Woodard and Mr. Kolenich have been fired by defendant Nationalist

   Front as well.

             Accordingly, Attorneys Elmer Woodard and James E. Kolenich move to withdraw as

   attorneys for defendants National Socialist Movement, Nationalist Front, and Jeff Schoep.



                                           Respectfully Submitted,



                                           s/ Elmer Woodard_____________
                                           Elmer Woodard (VSB No. 27734)
                                           5661 US Hwy 29
                                           Blairs, VA 24527
                                           Phone: 434-878-3422
                                           Email : isuecrooks@comcast.net
                                           Attorney for NSM, NF, and Jeff Schoep

                                           s/ James E. Kolenich_PHV_
                                           James E. Kolenich (OH 77084)
                                           KOLENICH LAW OFFICE
                                           9435 Waterstone Blvd. #140
                                           Cincinnati, OH 45249
                                           Phone: 513-444-2150
                                           Fax: 513-444-2099
                                           Email: Jek318@gmail.com
                                           Attorney for NSM, NF, and Jeff Schoep




   1
       ECF 105-1 pageID493-494.
                                      2
Case 3:17-cv-00072-NKM-JCH Document 421 Filed 02/21/19 Page 2 of 3 Pageid#: 3891
                                        CERTIFICATE OF SERVICE

          I certify the above was served on February 21, 2019 by the Court’s CM/ECF system
   and upon non ECF participants as follows:

   Loyal White Knights of the Ku Klux Klan                  Moonbase Holdings, LLC
   a/k/a Loyal White Knights Church of                      c/o Andrew Anglin
   the Invisible Empire, Inc.                               P.O. Box 208
   c/o Chris and Amanda Barker                              Worthington, OH 43085
   2634 U.S. HWY 158 E
   Yanceyville, NC 27379                                    Andrew Anglin
                                                            P.O. Box 208
   Augustus Sol Invictus                                    Worthington, OH 43085
   9823 4th Avenue
   Orlando, FL 32824                                        East Coast Knights of the Ku Klux Klan
                                                            a/k/a East Coast Knights of the
   Fraternal Order of the Alt-Knights                       True Invisible Empire
   c/o Kyle Chapman                                         26 South Pine St.
   52 Lycett Circle                                         Red Lion, PA 17356
    Daly City, CA 94015



   Elliott Kline eli.f.mosley@gmail.com
   Matthew Heimbach matthew.w.heimbach@gmail.com
   Jeff Schoep commander@newsaxon.org
   James Stern jamesstern@thejamesstern.com

                                                       s/ James E. Kolenich PHV
                                                       James E. Kolenich




                                      3
Case 3:17-cv-00072-NKM-JCH Document 421 Filed 02/21/19 Page 3 of 3 Pageid#: 3892
